DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 05/26/2021 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 11-24 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-15, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim (5,622,580), in view of evidence by Silvers et al. (US 2012/0076965 A1).

Regarding claims 11-15, Mannheim discloses a shatterproof glass laminate (i.e. safety glass apparatus) consisting of a glass layer 12 (a single glass plate), a layer 16 having shock or energy absorbing and adhesive characteristics, antilacerative layer 14 and a molding member 20 (safety film) (see Figure 1 and col. 5, lines 29-37 and col. 6, lines 53-57). The layer 16 can be formed of a polyvinyl butyral material (see col. 5, lines 41-43). The layer 14 can be made of a polyester material (see col. 5, lines 40-41). An example of polyester material includes PET (see col. 9, lines 15-18). As evidenced by Silvers et al., PET is crystallizable polymer meaning that its crystallinity can be manipulated by the process of forming articles from the PET (see paragraph 0007). The layer 16 and layer 14 can be applied without adhesive. The layer 16 (PVB film) have a thickness of 0.25 to 1.5 mm (see col. 6, lines 5-7). The layer 14 (C-PET film) have a thickness of 0.1 to 0.35 mm (see col. 6, lines 3-5). 
In light of the overlap between the claimed safety glass apparatus and that disclosed by Mannheim, it would have been obvious to one of ordinary skill in the art to use a safety glass 

Regarding claims 22 and 23, Mannheim do not disclose safety glass apparatus obtained using presently claimed method.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Mannheim meets the requirements of the claimed product, Mannheim clearly meet the requirements of present claims.

Claims 11-15, 17, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim (5,622,580) in view of Chaussade et al. (5,763,089), in view of evidence by Silvers et al. (US 2012/0076965 A1).

Regarding claims 11-15 and 17, Mannheim discloses a shatterproof glass laminate (i.e. safety glass apparatus) consisting of a glass layer 12 (a single glass plate), a layer 16 having shock or energy absorbing and adhesive characteristics, and antilacerative layer 14 (see Figure 1 and col. 5, lines 29-37). The layer 16 can be formed of a polyvinyl butyral material (see col. 5, 
Mannheim do not disclose a safety film applied over the at least one C-PET film layer on interior face of the single glass plate, wherein the safety film is applied without adhesive.
Chaussade et al. disclose a glass-plastic bilayer safety glass pane comprising a glass, a layer of PVB film and a polyester film provided with a scratch-resistant and abrasion resistant coating (see Abstract and col. 3, lines 26-29). The hard coating film has a thickness between 0.5 and 50 microns (see col. 3, lines 39-40).
In light of motivation for using a polyester film provided with a scratch-resistant and abrasion resistant coating having thickness of 0.5 to 50 microns disclosed by Chaussade et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use a scratch-resistant and abrasion resistant coating having thickness of 0.5 to 50 microns of Chaussade et al. on C-PET film in Mannheim in order to improve scratch-resistant and abrasion-resistant properties, and thereby arrive at the claimed invention.
Accordingly, Mannheim in view of Chaussade et al. disclose a safety glass apparatus consisting of glass plate/PVB film/C-PET film/safety film (scratch-resistant and abrasion resistant coating).

Regarding claims 22 and 23, Mannheim in view of Chaussade et al. do not disclose safety glass apparatus obtained using presently claimed method.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Mannheim in view of Chaussade et al. meets the requirements of the claimed product, Mannheim in view of Chaussade et al. clearly meet the requirements of present claims.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mannheim (5,622,580) in view of Chaussade et al. (5,763,089), in view of evidence by Silvers et al. (US 2012/0076965 A1) as applied to claim 11 above, further in view of Petrmichl et al. (5,618,619).

Regarding claim 16, Mannheim in view of Chaussade et al. disclose the safety glass as set forth above. While, Mannheim in view of Chaussade et al. disclose safety film (scratch-resistant and abrasion resistant coating), Mannheim in view of Chaussade et al. do not disclose the safety film is applied with adhesive.
Petrmichl et al. disclose abrasion wear resistant coating on a substrate such as polymer substrates (see Abstract and col. 12, lines 33-38). The polymer substrates can be coated with an adhesion-enhancing layer (i.e. adhesive) made of acrylic or polysiloxane polymers (see col. 12, lines 42-45).
In light of motivation for using adhesion enhancing layer (adhesive) on polymeric substrate disclosed by Petrmichl et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use adhesion enhancing layer (adhesive) of Petrmichl et al. on C-PET film in Mannheim in view of Chaussade et al. in order to improve adhesion of scratch-resistant and abrasion resistant coating (safety film) to the C-PET layer, and thereby arrive at the claimed invention. 
Accordingly, Mannheim in view of Chaussade et al. and Petrmichl et al. disclose a safety glass apparatus consisting of glass plate/PVB film/C-PET film/adhesion enhancing layer (adhesive)/safety film (scratch-resistant and abrasion resistant coating).

Claims 11-14, 16, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim (5,622,580) in view of Petrmichl et al. (5,618,619), in view of evidence by Silvers et al. (US 2012/0076965 A1).

Regarding claims 11-14 and 16, Mannheim discloses a shatterproof glass laminate (i.e. safety glass apparatus) consisting of a glass layer 12 (a single glass plate), a layer 16 having shock or energy absorbing and adhesive characteristics, and antilacerative layer 14 (see Figure 1 and col. 5, lines 29-37). The layer 16 can be formed of a polyvinyl butyral material (see col. 5, lines 41-43). The layer 14 can be made of a polyester material (see col. 5, lines 40-41). An example of polyester material includes PET (see col. 9, lines 15-18). As evidenced by Silvers et al., PET is crystallizable polymer meaning that its crystallinity can be manipulated by the process of forming articles from the PET (see paragraph 0007). The layer 16 and layer 14 can be applied without adhesive. The layer 16 (PVB film) have a thickness of 0.25 to 1.5 mm (see col. 6, lines 5-7). The layer 14 (C-PET film) have a thickness of 0.1 to 0.35 mm (see col. 6, lines 3-5). 
Mannheim do not disclose a safety film applied over the at least one C-PET film layer on interior face of the single glass plate, wherein the safety film is applied with adhesive.
Petrmichl et al. disclose abrasion wear resistant coating (safety film) on a substrate such as polymer substrates (see Abstract and col. 12, lines 33-38). The abrasion resistant coating is highly abrasion-resistant, flexible and extensible coating as well as highly optically transparent (see col. 6, lines 38-42). The polymer substrates can be coated with an adhesion-enhancing layer (i.e. adhesive) made of acrylic or polysiloxane polymers (see col. 12, lines 42-45).
In light of motivation for using abrasion wear resistant coating and adhesion enhancing layer on polymeric substrate disclosed by Petrmichl et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use abrasion wear resistant coating and adhesion enhancing layer of Petrmichl et al. on the C-PET film in Mannheim in view of Chaussade et al. in order to obtain highly abrasion-resistant, flexible and extensible as well as highly optically transparent abrasion-resistant coating as well as to improve adhesion of abrasion-resistant coating to the C-PET layer, and thereby arrive at the claimed invention. 
Accordingly, Mannheim in view of Petrmichl et al. disclose a safety glass apparatus consisting of glass plate/PVB film/C-PET film/adhesion enhancing layer (adhesive)/safety film (abrasion wear resistant coating).

Regarding claims 22 and 23, Mannheim in view of Petrmichl et al. do not disclose safety glass apparatus obtained using presently claimed method.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Mannheim in view of Petrmichl et al. meets the requirements of the claimed product, Mannheim in view of Petrmichl et al. clearly meet the requirements of present claims.
                                                                 
Claims 18, 19, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim (5,622,580) in view of Chaussade et al. (5,763,089), in view of evidence by Silvers et al. (US 2012/0076965 A1).

Regarding claims 18, 19 and 20, Mannheim discloses a shatterproof glass laminate (i.e. safety glass apparatus) consisting of a glass layer 12 (a single glass plate), a layer 16 having shock or energy absorbing and adhesive characteristics, and antilacerative layer 14 (see Figure 1 and col. 5, lines 29-37). The layer 16 can be formed of a polyvinyl butyral material (see col. 5, lines 41-43). The layer 14 can be made of a polyester material (see col. 5, lines 40-41). An example of polyester material includes PET (see col. 9, lines 15-18). As evidenced by Silvers et al., PET is crystallizable polymer meaning that its crystallinity can be manipulated by the process of forming articles from the PET (see paragraph 0007). The layer 16 and layer 14 can be applied without adhesive. The layer 16 (a first layer of PVB film) have a thickness of 0.25 to 1.5 mm (see col. 6, lines 5-7). The layer 14 (a first layer of C-PET film) have a thickness of 0.1 to 0.35 mm (see col. 6, lines 3-5). 
Mannheim do not explicitly disclose a second layer of PVB film applied without adhesive over the exterior face of the glass plate. Mannheim do not explicitly disclose a second layer of C-PET film applied without adhesive over the second layer of PVB film on the exterior face of the glass plate.
Mannheim disclose PVB layer is shock or energy absorbing layer (i.e. layer 14) and PET film is antilacerative layer (i.e. layer 16) (see col. 5, lines 40-50). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a second PVB film applied without adhesive over the exterior face of glass layer 12 and a second C-PET film applied without adhesive over the second layer of PVB film in order to further improve shock or energy absorbing properties as well as antilacerative properties. The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing additional layer of PVB film and additional layer of C-PET film would have achieved expected results such as improve shock or energy absorbing properties as well as antilacerative properties. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI) B. In re Harza, 124 USPQ 378,380 (CCPA 1960). 
Accordingly, Mannheim disclose a safety glass apparatus consisting of first C-PET film/first PVB film/glass plate/second PVB film/second C-PET film.
Mannheim do not disclose a first safety film layer applied over the first layer of the at least one C-PET film on the interior face of the single glass plate and a second safety film layer applied over the second layer of the at least one C-PET film on the exterior face of the single glass plate, wherein the first safety film is applied without adhesive and the second safety film is applied without adhesive. Mannheim do not disclose the first safety film and the second safety film have a thickness of between 40 and 400 microns.
Chaussade et al. disclose a glass-plastic bilayer safety glass pane comprising a glass, a layer of PVB film and a polyester film provided with a scratch-resistant and abrasion resistant coating (see Abstract and col. 3, lines 26-29). The hard coating film has a thickness between 0.5 and 50 microns (see col. 3, lines 39-40).
In light of motivation for using a polyester film provided with a scratch-resistant and abrasion resistant coating having thickness of 0.5 to 50 microns disclosed by Chaussade et al. 
Accordingly, Mannheim in view of Chaussade et al. disclose a safety glass apparatus consisting of first safety film (scratch-resistant and abrasion resistant coating)/first C-PET film/first PVB film/glass plate/second PVB film/second C-PET film/second safety film (scratch-resistant and abrasion resistant coating).

Regarding claim 24, Mannheim in view of Chaussade et al. do not disclose safety glass apparatus obtained using presently claimed method.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Mannheim in view of Chaussade et al. meets the requirements of the claimed product, Mannheim in view of Chaussade et al. clearly meet the requirements of present claims.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mannheim (5,622,580) in view of Chaussade et al. (5,763,089), in view of evidence by Silvers et al. (US 2012/0076965 A1) as applied to claim 18 above, further in view of Petrmichl et al. (5,618,619).

Regarding claim 21, Mannheim in view of Chaussade et al. discloses the safety glass apparatus as set forth above. While, Mannheim in view of Chaussade et al. disclose first safety film (scratch-resistant and abrasion resistant coating) and second safety film (scratch-resistant and abrasion resistant coating), Mannheim in view of Chaussade et al. do not disclose a first safety film layer is applied with adhesive and the second safety film is applied with adhesive.
Petrmichl et al. disclose abrasion wear resistant coating on a substrate such as polymer substrates (see Abstract and col. 12, lines 33-38). The polymer substrates can be coated with an adhesion-enhancing layer (i.e. adhesive) made of acrylic or polysiloxane polymers (see col. 12, lines 42-45).
In light of motivation for using adhesion enhancing layer (adhesive) on polymeric substrate disclosed by Petrmichl et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use adhesion enhancing layer (adhesive) of Petrmichl et al. on both the first C-PET film layer and the second C-PET film in Mannheim in order to obtain to improve adhesion of scratch-resistant and abrasion resistant coating (safety film) to the C-PET layers, and thereby arrive at the claimed invention. 
Accordingly, Mannheim in view of Chaussade et al. and Petrmichl et al. disclose a safety glass apparatus consisting of first safety film (scratch-resistant and abrasion resistant coating)/first adhesion enhancing layer (adhesive)/first C-PET film/first PVB film/glass plate/second PVB film/second C-PET film/second adhesion enhancing layer (adhesive)/second safety film (scratch-resistant and abrasion resistant coating).

Claims 18, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim (5,622,580) in view of Petrmichl et al. (5,618,619), in view of evidence by Silvers et al. (US 2012/0076965 A1).

Regarding claims 18 and 21, Mannheim discloses a shatterproof glass laminate (i.e. safety glass apparatus) consisting of a glass layer 12 (a single glass plate), a layer 16 having shock or energy absorbing and adhesive characteristics, and antilacerative layer 14 (see Figure 1 and col. 5, lines 29-37). The layer 16 can be formed of a polyvinyl butyral material (see col. 5, lines 41-43). The layer 14 can be made of a polyester material (see col. 5, lines 40-41). An example of polyester material includes PET (see col. 9, lines 15-18). As evidenced by Silvers et al., PET is crystallizable polymer meaning that its crystallinity can be manipulated by the process of forming articles from the PET (see paragraph 0007). The layer 16 and layer 14 can be applied without adhesive. The layer 16 (a first layer of PVB film) have a thickness of 0.25 to 1.5 mm (see col. 6, lines 5-7). The layer 14 (a first layer of C-PET film) have a thickness of 0.1 to 0.35 mm (see col. 6, lines 3-5). 
Mannheim do not explicitly disclose a second layer of PVB film applied without adhesive over the exterior face of the glass plate. Mannheim do not explicitly disclose a second layer of C-PET film applied without adhesive over the second layer of PVB film on the exterior face of the glass plate.
Mannheim disclose PVB layer is shock or energy absorbing layer (i.e. layer 14) and PET film is antilacerative layer (i.e. layer 16) (see col. 5, lines 40-50). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a second PVB film applied without adhesive over the exterior face of glass layer 12 and a second C-PET film applied without adhesive over the second layer of PVB film in order to further improve shock or energy absorbing properties as well as antilacerative properties. The duplication of parts is generally recognized as being within the level of ordinary skill in the art, 
Accordingly, Mannheim disclose a safety glass apparatus consisting of first C-PET film/first PVB film/glass plate/second PVB film/second C-PET film.
Mannheim do not disclose a first safety film layer applied over the first layer of the at least one C-PET film on the interior face of the single glass plate and a second safety film layer applied over the second layer of the at least one C-PET film on the exterior face of the single glass plate, wherein the first safety film is applied with adhesive and the second safety film is applied with adhesive. Mannheim do not disclose the first safety film and the second safety film have a thickness of between 40 and 400 microns.
Petrmichl et al. disclose abrasion wear resistant coating (safety film) on a substrate such as polymer substrates (see Abstract and col. 12, lines 33-38). The abrasion resistant coating is highly abrasion-resistant, flexible and extensible coating as well as highly optically transparent (see col. 6, lines 38-42). The polymer substrates can be coated with an adhesion-enhancing layer (i.e. adhesive) made of acrylic or polysiloxane polymers (see col. 12, lines 42-45).
In light of motivation for using abrasion wear resistant coating and adhesion enhancing layer on polymeric substrate disclosed by Petrmichl et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use abrasion wear resistant coating and adhesion enhancing layer of Petrmichl et al. on both the first C-PET film layer and the second C-PET film in Mannheim in order to obtain highly abrasion-resistant, flexible and extensible as well as highly optically transparent abrasion-resistant coating as well as to improve adhesion of abrasion-resistant coating to the C-PET layers, and thereby arrive at the claimed invention. 
Accordingly, Mannheim in view of Petrmichl et al. disclose a safety glass apparatus consisting of first safety film (abrasion wear resistant coating)/first adhesion enhancing layer (adhesive)/first C-PET film/first PVB film/glass plate/second PVB film/second C-PET film/second adhesion enhancing layer (adhesive)/second safety film (abrasion wear resistant coating).

Regarding claim 24, Mannheim in view of Petrmichl et al. do not disclose safety glass apparatus obtained using presently claimed method.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Mannheim in view of Petrmichl et al. meets the requirements of the claimed product, Mannheim in view of Petrmichl et al. clearly meet the requirements of present claims.

Response to Arguments
Applicant's arguments filed 05/26/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments except as set forth below are moot in light of new grounds of rejections.

Applicants argue that regarding independent claim 18, Mannheim teaches multiple glass layers and that the exterior face of the safety glass laminate is glass. In the present invention, reasons for encapsulating the single glass between the interior and exterior face films include to protect the glass and for light weight.
However, as noted above in the office action, Mannheim discloses a shatterproof glass laminate (i.e. safety glass apparatus) consisting of a glass layer 12 (a single glass plate), a layer 16 having shock or energy absorbing and adhesive characteristics, and antilacerative layer 14 (see Figure 1 and col. 5, lines 29-37). 
Further, while the Manheim disclose the exterior face of the safety glass laminate is glass, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a second PVB film applied without adhesive over the exterior face of glass layer 12 and a second C-PET film applied without adhesive over the second layer of PVB film in order to further improve shock or energy absorbing properties as well as antilacerative properties. The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing additional layer of PVB film and additional layer of C-PET film would have achieved expected results such as improve shock or energy absorbing properties as well as antilacerative properties. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI) B. In re Harza, 124 USPQ 378,380 (CCPA 1960). 
Further, applicants have provided no evidence (i.e. data) to show that providing a second PVB film on the exterior glass plate and second C-PET film on the second PVB film renders Mannheim unsatisfactory for its intended purpose.

In light of amendments, claim objections are withdrawn.
In light of amendments, 112 second paragraph rejections are withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787